

Exhibit 10.1
Quidel Corporation
Individual Retirement Program for Randy Steward (“Employee”)
Effective November 22, 2019 (“Effective Date”)


This Individual Retirement Program (the “Program”) is awarded to Employee by the
Board of Directors (the “Board”) of Quidel Corporation (the “Company”), on
behalf of the Company, as an incentive for Employee to continue his employment
with the Company as Chief Financial Officer through at least March 31, 2022.
Employee understands and agrees that the Company has no obligation to provide
the Program to Employee and that any violation of the terms of the Program or
other obligations to the Company or its affiliates by Employee may result in,
among other matters, termination of the Program by the Company, in the
discretion of the Board. Employee further understands and agrees that, in
providing the Program to Employee, the Company is not guaranteeing employment to
Employee, and Employee remains an “at will” employee who may be terminated at
any time, for any reason, in the discretion of the Company.


1.
Equity Incentive Compensation. The sole equity incentive compensation awarded by
the Company to Employee on or after January 1, 2020 shall be Restricted Stock
Units (“RSUs”). In each calendar year that Employee continues to be employed by
the Company as Chief Financial Officer on or after January 1, 2020, the Company
shall grant to Employee RSUs with a then current value of $1,300,000. Employee
shall not be entitled to any other equity incentive compensation during his
employment with the Company on or after January 1, 2020. In addition, Employee
shall not be entitled to any additional RSU awards after the date Employee
ceases to serve as Chief Financial Officer of the Company. The award agreement
for any award of RSUs pursuant to the Program shall provide for the following
vesting schedule: one-third of such RSUs granted will vest each year on the
anniversary of the date of the grant subject to continued employment with the
Company in any capacity.

2.
Early Termination of the Program. If Employee terminates his employment with the
Company, or is terminated by the Company for any reason prior to March 31, 2022,
the Program will terminate on Employee’s last day of employment

3.
Change of Control. In the event of a change in control of the Company (as
defined in Employee’s change in control agreement with the Company), during
Employee’s employment with the Company, the terms of Employee’s change in
control agreement shall govern the vesting of all Stock Options and RSUs,
whenever granted. In addition, the administrator of the Company’s equity plan
under which any Stock Options and RSUs are granted, including RSUs granted on or
after January 1, 2020, may provide for accelerated vesting upon Employee’s death
or disability.

4.
Special Advisor Agreement. If Employee remains employed with the Company as its
Chief Financial Officer through at least March 31, 2022, Employee and the
Company shall enter into a Special Advisor Agreement in the form attached hereto
as Exhibit A effective upon Employee ceasing to serve as the Company’s Chief
Financial Officer, and as set forth therein; provided Employee ends such service
in good standing with the Company.

 
[signature page follows]




--------------------------------------------------------------------------------






IN WITNESS, WHEREOF, the parties have executed and delivered this document as of
the Effective Date.


QUIDEL CORPORATION




/s/ DOUGLAS BRANT
____________________
 


Douglas Bryant
President & CEO


RANDALL STEWARD


/s/ RANDALL STEWARD
_____________________


                                    






















































--------------------------------------------------------------------------------




Exhibit A [To Retirement Program]


SPECIAL ADVISOR TRANSITION AGREEMENT


THIS SPECIAL ADVISOR TRANSITION AGREEMENT (this “Agreement”) is made and entered
as of by and between QUIDEL CORPORATION, a Delaware corporation (the “Company”),
and Randall Steward, an individual (“Steward”).
BACKGROUND
A.Steward currently serves as the Company’s Chief Financial Officer and intends
to retire from this current role and desires to transition to the role of
Special Advisor (as defined below) effective as of [________________] (the “CFO
End Date”).
B.The Company and Steward are entering into this Agreement to confirm their
understandings as to the terms and conditions of Steward’s employment after the
CFO End Date and each party’s commitments and obligations through the Term (as
defined below).
C.In connection with his retirement as Chief Financial Officer, Steward has
agreed to execute and deliver to the Company a release, substantially in the
form agreed upon by the parties on November 22, 2019 (the “Release,” and the
date after delivery of such Release by Steward and termination of all periods in
which such Release can be revoked, the “Effective Date”).
AGREEMENT
1.Employment. From and after the CFO End Date, and during the Term, Steward
shall continue as a full-time employee of the Company, but shall retire from the
position of Chief Financial Officer and instead serve as a non-officer special
advisor to the Company (“Special Advisor”), pursuant to which he will provide
such advice and services to the Company Group (as defined below) as may be
reasonably requested by the Company from time to time, including answering
questions and/or assisting with projects (the “Special Advisor Services”).
Unless earlier terminated pursuant to this Agreement, Steward will remain in
this position through until the end of the Term. In providing the Special
Advisor Services, Steward shall report to the Chief Executive Officer of the
Company. Steward agrees to make himself reasonably available on an as-needed
basis to provide the Special Advisor Services and agrees to dutifully provide
the Special Advisor Services to the best of his ability and at such locations as
reasonably designated by the Company.
2.Term. Steward shall provide the Special Advisor Services from the CFO End Date
until the first anniversary of the CFO End Date (the “Initial Term”). The term
of Steward’s employment shall continue until, and then automatically terminate,
as of the first anniversary of the CFO End Date, unless terminated earlier
pursuant to this Agreement or extended by agreement of the parties (the Initial
Term, or such earlier or extended period, the “Term”). The parties acknowledge,
however, that the Term is intended to be for a total period of twelve months.




--------------------------------------------------------------------------------




3.Compensation.
a.Base Salary. Subject to the terms and conditions herein, in consideration of
Steward’s performance of the Special Advisor Services, the Company shall pay
Steward a base salary at a rate equal to 50% of his base pay per pay period as
of the date of this Agreement, commencing on the first pay period after the CFO
End Date.
b.Benefits, Equity, and Incentive Compensation. Steward’s employee benefits for
medical, dental and vision and 401(k) plan shall continue through the Term at
the same levels as are in effect as of the date of this Agreement, provided
nothing herein shall restrict the Company from amending such benefits provided
that such amendments are effective for all members of the Company’s management
entitled to such benefits, and provided further that the Effective Date occurs.
Steward acknowledges and agrees that after the CFO End Date he shall not receive
any further grants of equity incentive awards nor shall he be eligible to
participate in any bonus plans applicable to the fiscal year in which the CFO
End Date occurs or any year thereafter.
4.Release. If Steward does not execute and deliver the Release, or revokes the
Release, this Agreement shall terminate and be null and void.
5.Steward’s Acknowledgements and Obligations. As a material condition to
Steward’s receipt of the benefits set forth in Sections 3 and 6 hereof, Steward
acknowledges and agrees that:
a.    he will continue to comply with the terms and conditions of the Agreement
Re Confidential Information, Inventions, Non-Solicitation and Conflicts of
Interest that he signed on October 19, 2012 (as amended from time to time
pursuant to its terms, “Confidentiality Agreement”). Without limiting the
foregoing, Steward reaffirms his obligations under Section 4 of the
Confidentiality Agreement, which precludes soliciting of or causing employees to
leave their employment with Quidel for one year following the termination of his
employment;
b.    while employed by the Company hereunder, he will not, directly or
indirectly, provide services, whether as an employee, consultant, director,
independent contractor, agent, owner or partner, to any person or entity that
competes or is planning to compete with the Company or any of its subsidiaries
(the “Company Group”); provided, however, that Steward’s passive investment in
up to five percent (5%) of the outstanding voting securities or similar equity
interest in a publicly held entity shall not be deemed a breach of this
Agreement; and
c.    he will not make, directly or indirectly, any statement that is
disparaging of the Company or any of its affiliates, or any of their respective
directors, employees or distributors (except to the extent necessary to respond
truthfully to any inquiry from applicable regulatory authorities or to provide
information pursuant to legal process).




--------------------------------------------------------------------------------




6.Vesting of Equity Awards. The vesting of equity awards (restricted stock and
options) held by Steward on the CFO End Date shall continue to vest through the
Term and be governed in accordance with the Company’s applicable equity
incentive plans and specific equity award grant documentation. All equity awards
held by Steward at the time of the termination of his employment shall also be
handled in accordance with the Company’s applicable equity incentive plans and
grant documentation.
7.Termination by the Company.
a.    In the event that Steward is terminated during the Term from his role as
Special Advisor by the Company with “Cause” (as defined below), Steward shall
not be entitled to any further payments or consideration hereunder, including
any further benefits or vesting of equity as described in Sections 3 or Section
6 hereof, but shall only be entitled to salary, accrued benefits and other
amounts legally owing to Steward through the date of employment termination. The
Company shall thereafter have no further obligations to Steward under this
Agreement.
b.    In the event that Steward is terminated from his role as Special Advisor
by the Company without “Cause” (as defined below) prior to the end of the
Initial Term, provided that Steward executes and delivers to the Company within
21 calendar days after such termination (and there after does not revoke) a
Release substantially in the form attached hereto as Exhibit A, Steward shall be
entitled to receive the following severance payments and benefits: (1) a
lump-sum payment equal to the remaining amount of base salary that Steward would
have received under Section 3(a) if the term of this Agreement had continued
until the end of the Initial Term, less any applicable taxes and withholdings,
payable within thirty (30) days from the date of termination, and (2) the
vesting of equity awards, as and to the extent described in and contemplated by
Section 6 hereof, as though Steward’s employment continued through the end of
the Initial Term.
c.    For purposes, hereof, “Cause” shall be limited to the following: (1)
fraud; (2  personal dishonesty involving money or property of the Company Group
or that results in material harm to the Company Group; (3) Steward’s willful
misconduct that is injurious to the Company Group; (4) a serious breach of a
fiduciary duty to the Company Group; (5) Steward’s conviction for a felony
(including via a guilty or nolo contendere plea), excluding traffic offenses;
(6) Steward’s willful and continued neglect of duties to the Company Group
(other than any such failure resulting from his incapacity because of physical
or mental illness); or (7) Steward’s material breach of this Agreement. Steward
shall be afforded a reasonable opportunity of up to 30 days (as of and upon
written notice from the Company) to cure any willful neglect of his duties and
any other alleged material breach of this Agreement if such breach is reasonably
susceptible of cure. If, in the reasonable good faith judgment of the Company,
the alleged breach is not reasonably susceptible of cure, or such circumstances
or material breach has not satisfactorily been cured within such thirty (30) day
period, such neglect of duties or material breach shall there upon constitute
“Cause”.
8.Confidentiality of Business and Legal Information. Steward acknowledges that
the Company holds as confidential and/or privileged certain information
(including, but not limited




--------------------------------------------------------------------------------




to, non-public information obtained by Steward in his position as an executive
for the Company), as well as certain trade secret information and knowledge
concerning the intimate and confidential affairs of the Company Group and the
various phases of their respective businesses, including, for example and
without limitation, processes, formulae, data and know-how, improvements,
inventions, techniques, marketing plans, strategies, forecasts, mailing lists,
customer lists, pricing information, manufacturing processes, distribution
systems, computer systems or programs and other types of similar information
within Steward’s knowledge by virtue of his employment with the Company
(collectively, the foregoing shall be referred to herein as “Confidential Trade
Secret, Proprietary and Legal Information”). Steward agrees that all
Confidential Trade Secret, Proprietary and Legal Information shall be the sole
property of the Company and that the Company shall be and is the sole owner of
all patents and other rights in connection therewith as well as any privileges.
Steward further agrees to hold in strictest confidence and to refrain from using
or disclosing to any other person or entity, directly or indirectly, any
Confidential Trade Secret, Proprietary and Legal Information, other than the
Company Group, their employees, directors and authorized representatives. In
that regard, Steward expressly acknowledges that he has not disclosed (other
than to the Company Group, their respective employees, directors and authorized
representatives) any Confidential Trade Secret, Proprietary and Legal
Information. Steward specifically agrees that he will not disclose any
Confidential Trade Secret, Proprietary and Legal Information at any time in the
future (other than to the Company Group, their respective employees, directors
and authorized representatives). Steward further represents and warrants that,
on the last day of the Term, he will return to the Company all property and
documents of the Company Group, whether kept electronically or in hard copy form
and will have retained no copies thereof. This Section supplements the
obligations of Steward contained in Section 5 hereof.
9.Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto and, except for the Confidentiality Agreement between Steward and
the Company, fully supersedes any and all prior agreements or understandings
between the parties pertaining to the subject matter hereof. For the avoidance
of doubt, the September 12, 2011, Employment Offer letter (the “Offer letter”)
and the Agreement Re: Change in Control between the Company and Steward dated
September 19, 2011 (as the same may be amended from time to time pursuant to its
terms, the “CIC Agreement”), shall automatically expire as of the CFO End Date
(from and after which the Offer letter and CIC Agreement will be of no force or
effect), and except as expressly provided in this Agreement, Steward shall not
be entitled to any payments or benefits of any kind in connection with a
termination or resignation for any reason. The parties agree that no amendment
or modification of this Agreement shall be effective unless it is in writing
signed by both parties.
10. Miscellaneous.
a.    Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and delivered in person or sent by registered
or certified mail to Steward’s residence in the case of Steward or to its
principal office in the case of the Company.




--------------------------------------------------------------------------------




b.    Arbitration. Any dispute arising out of this Agreement, including related
to the Special Advisor Services, shall be resolved exclusively by final and
binding arbitration before a single arbitrator, in San Diego, California
pursuant to the rules of JAMS. Judgment upon any such arbitration award may be
entered by any state or federal court of competent jurisdiction. In the event
any party to this Agreement initiates any arbitration action or proceeding in
connection with enforcement of this Agreement, the prevailing party in such
action or proceeding shall be entitled to recover its costs and attorney’s fees
from the non-prevailing party.
c.    Waiver. The waiver of any provision of this Agreement shall not operate or
be construed as a waiver of any other provision of this Agreement. No waiver
shall be valid unless in writing and executed by the party to be charged
therewith.
d.    Severability/Modification. In the event that any clause or provision of
this Agreement shall be determined to be invalid, illegal or unenforceable, such
clause or provision may be severed or modified to the extent necessary, and, as
severed and/or modified, this Agreement shall remain in full force and effect to
the maximum extent permitted by law.
e.    Assignment. This Agreement may not be assigned by Steward. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and shall be binding upon the successors and assigns of the Company.
f.    Governing law and Jurisdiction. This Agreement shall be interpreted,
construed, and enforced under the internal laws of the State of California. The
courts and authorities of the State of California shall have sole jurisdiction
and venue for purposes of enforcing the arbitration agreement above.
g.    Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which together constitute one in
the same agreement.
IN WITNESS, WHEREOF, the parties have executed and delivered this Agreement as
of the Effective Date.


QUIDEL CORPORATION
        
Douglas Bryant
President & CEO












--------------------------------------------------------------------------------




RANDALL STEWARD
        












































































--------------------------------------------------------------------------------




EXHIBIT A [To Transition Agreement]


GENERAL RELEASE


In consideration of the Transition Agreement by Quidel Corporation (the
“Company”) and Randall J. Steward (“Steward”), Steward hereby gives the
following General Release which will be effective 8 days after he signs and does
not revoke it.


1.Release of Claims. Steward hereby irrevocably and unconditionally releases,
acquits and forever discharges the Company, its affiliated companies and the
Releases (as defined below) from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, remedies, costs, losses, debts,
expenses and attorney’s fees, including those arising out of or in connection
with Steward’s employment with and/or consulting for the Company and/or the
termination thereof (All such charges, complaints, etc. are collectively
referred to herein as “Claims”.) The Claims irrevocably and unconditionally
released, acquitted and forever discharged include, for example and without
limitation, Claims arising under the federal Age Discrimination in Employment
Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866, the Americans With Disabilities Act, the California Fair Employment and
Housing Act, the California Labor Code, claims under any state, federal and
local statutes, claims for employment discrimination, tort claims and common law
employment and wrongful discharge claims.


The Claims irrevocably and unconditionally released, acquitted and forever
discharged by Steward extend to all such Claims by Steward against any and all
of the current and former owners, stockholders, predecessors, successors,
assigns, agents, directors, officers, employees, representatives, attorneys,
divisions, parents, subsidiaries, affiliates (and the directors, officers,
employees, representatives and attorneys of such divisions, parents,
subsidiaries and affiliates) of the Company and all other persons acting by,
though, under or in concert with any of them. All such persons and entities, as
well as the Company, are collectively referred to herein as the “Releases”. The
Claims irrevocably and unconditionally released, acquitted and forever
discharged herein by Steward also extend to all Claims which Steward now has,
owns or holds, or contends to have, own or hold or which Steward at any time
heretofore had, owned or held or contended to hold against any of the Releases.
Steward represents that he has not heretofore assigned or transferred or
purported to have assigned or transferred to any person or entity any Claims
released, acquitted and forever discharged herein. This General Release (a)
shall not affect any Claims that Steward may have which arise solely after the
effective date of this General Release, (b) shall not apply to any of the
Company’s obligations under the Transition Agreement dated as of _________, 20__
(the “Agreement”), (c) shall not apply to any of Steward’s rights to vested
benefits such as 401(k), and (d) shall not serve as a release of any claims that
cannot be released as a matter of law, including, but not limited to,
indemnification as required by law.


2.Release of Unknown and Unsuspected Claims. For the purpose of implementing a
full and complete release and discharge of the Releases, Steward expressly
acknowledges that this General Release is intended to include in its effect,
without limitation, all Claims (as defined




--------------------------------------------------------------------------------




above) which Steward does not know or suspect to exist in his favor at the time
of execution hereof, and this General Release contemplates the extinguishment of
any and all such Claims. In this regard, Steward: expressly waives the
provisions of Section 1542 of the California Civil Code, which state:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM/HER MUST HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE
DEBTOR.


Furthermore, Steward hereby expressly waives and relinquishes any rights and
benefits he may have under other statutes or common law principles of similar
effect. Steward understands that the facts under which he gives this full and
complete release and discharge of the Releases may hereafter prove to be
different than now known or believed by him, and Steward hereby accepts and
assumes the risk thereof and agrees that his full and complete release and
discharge of Releases shall remain effective in all respects and not be subject
to termination, rescission or modification by reason of any such difference in
facts.


3.No Complaint, Charge or Lawsuit Pending. Steward represents that he has not
filed with any governmental agency or court any complaint, charge or lawsuit
against any of the Releases involving any Claims released herein, and that,
except as otherwise permitted by law, he will not do so at any time hereafter;
provided, however, nothing in this General Release shall limit Steward from
filing an action for the purpose of enforcing his rights under the Agreement or
from filing a charge or complaint of discrimination with the EEOC.


4.Severability. The provisions of this General Release are severable, and if any
part of this General Release is found unenforceable, invalid or illegal, the
other parts of this General Release shall remain fully valid and enforceable.


5.Governing Law. This General Release and any dispute concerning the validity,
interpretation or breach of any term or condition hereof shall be construed and
interpreted under and in conformance with the laws of the State of California
applicable to contracts negotiated and to be fully performed in the State of
California.


6. Arbitration. Any dispute concerning the validity, interpretation or breach of
this General Release or any term or condition hereof or any dispute concerning
the Claims released herein shall be resolved exclusively by final and binding
arbitration as provided in Section II (b) of the Agreement. Judgment upon any
such arbitration award may be entered by any state or federal court of competent
jurisdiction. This General Release shall be admissible in any proceedings to
enforce its terms.


7.Construction. Steward has had ample opportunity to make suggestions or changes
to the terms and language of this General Release and agrees that the principles
of contract construction against the drafter shall have no application hereto.
Steward agrees that this General Release should be construed fairly and not in
favor of or against Steward or the Company as the drafter.




--------------------------------------------------------------------------------






8. Waiting Period and Right of Revocation. Steward understands that this General
Release releases any and all Claims for age discrimination, whether under state
or federal law. Steward understands that pursuant to federal law, Steward has
the right to review this General Release for 21 days before executing the same,
and that Clement has the right to revoke this General Release in its entirety at
any time within seven days after executing the same and that this General
Release will not be effective until such seven-day revocation period has
expired. Steward acknowledges his right to consult with an attorney prior to
signing this General Release, and that he has been advised to consult with an
attorney prior to such signing.


9.Full Understanding of Terms. Steward represents and agrees that he fully
understands his right to discuss all aspects of this General Release with his
private attorney; that to the extent, if any, he desires, he has availed himself
of this right; that he has carefully read and fully understands all of the
provisions of this General Release; and that he is voluntarily entering into it.


DATED:          , 2019


RANDALL STEWARD


                                                    


            






